Order entered January 3, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-01554-CV

IN RE LEVY PREMIUM FOOD SERVICE, LLC D/B/A LEVY RESTAURANTS, Relator

               Original Proceeding from the County Court at Law No. 1
                                Dallas County, Texas
                        Trial Court Cause No. CC-18-06335-A

                                      ORDER
                      Before Justices Schenck, Reichek, and Evans

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   DAVID J. SCHENCK
                                                       JUSTICE